Citation Nr: 0915508	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-37 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for left shoulder 
arthritis and bursitis.

2.  Entitlement to service connection for left hand 
arthritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for right shoulder 
bursitis.

5.  Entitlement to service connection for right hand 
arthritis.

6.  Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran had active military service from October 1966 to 
February 1969.  Decorations and awards include a Purple Heart 
Medal; a Vietnam Service Medal; a Republic of Vietnam 
Campaign Medal with device 1960; and a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 2009 the Veteran appeared at the Nashville RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

The Veteran seeks service connection for PTSD.  He received 
enemy fire to his left elbow while in Vietnam, and further 
reports that he witnessed the death of his comrades in 
Vietnam.  DD-214 confirms a military occupational specialty 
of Light Weapons Infantryman, and the Veteran's receipt of a 
Combat Infantry Badge and Purple Heart Medal.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

VA medical records dating from 2004 show treatment (including 
medication) for PTSD symptoms, but according to an August 
2006 C&P examiner the Veteran's symptoms "[do] not meet 
criteria for a diagnosis of PTSD," because the Veteran 
"denied clinically significant distress or impairment aside 
from mild difficulties with concentration," and "did not 
endorse avoidance symptoms."  However, a PTSD assessment 
done in August 2007 found the Veteran with a wide array of 
PTSD symptoms, including "intrusive thoughts, occasional 
insomnia, past alcohol abuse, avoidance, isolation, anger, 
irritability, poor concentration, guilt, always feeling on 
guard, hypervi[gilance], loss of trust, anxiety, depression 
and intense psychological distress when exposed to internal 
or external cues that symbolize or resemble an aspect of the 
specific trauma."  [emphasis added].  Pertinent excerpts 
from the psychological assessment report included, but are 
not limited to, the following:

He becomes emotional (this occurred in 
the assessment process) when he has to 
discuss or is exposed to cues (such as 
news about the Iraq war) that remind him 
of the traumatic event.  In addition he 
has physiological reactions in his body 
when he is exposed to reminders of 
traumatic events.

He persistently avoids anything that is 
associated with the traumas and has a 
numbing at times of general 
responsiveness.  He tries and does avoid 
thoughts, feelings and conversations that 
remind him of the traumas.  He has seen 
the traveling "Wall" but this triggered 
combat nightmares.  He has not 
participated in most any activities that 
were most important to him prior to going 
to war.  He has a restricted affect and 
states "I do not show a lot of 
emotion".  He also reports a sense of a 
foreshortened future and he takes each 
day one at a time.

In addition, the Veteran testified during his March 2009 
Board hearing as follows:
                   
when I first got back from Vietnam . . . 
anytime there was a shot or somethin' 
fired I would just kinda go...I'd just try 
to avoid places like that.  I have 
flashbacks ever since I got back from 
Vietnam, not every night, occasionally.  
I've...I've also, for a long time after I 
got back from Vietnam, . . . I couldn't, 
I just didn't want to be 'round crowds, 
and stuff like that.  I kinda was a 
loner.

Although the Veteran was duly examined (McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) in August 2006 and a 
confirmed diagnosis of PTSD was not returned, in view of the 
foregoing evidence compiled since that examination, the 
matter must be remanded for a new C&P examination.  38 C.F.R. 
§ 3.327.  

The Veteran also seeks service connection for right shoulder 
impingement and acromioclavicular degenerative (claimed as 
right shoulder arthritis and bursitis); left shoulder 
arthritis; bilateral hand arthritis; and bilateral knee 
arthritis.  During his March 2009 Board hearing he testified 
that his left hand and left shoulder arthritis was secondary 
to his left elbow disability.  He also maintained that his 
right shoulder and right hand pain were probably due to his 
overcompensating for the weakness and pain from his service-
connected left elbow disability.  He specifically testified 
as follows:  

I feel that  . . . the main cause in my 
right shoulder is that I have to 
compensate for my left 'cause I can't us-
, I can't use my left that much and I 
have to...really kinda make up for it with 
my right.  And I've always had to do that 
because, before they replaced the elbow, 
my arm was stable.  It, it...it would not 
move, it was just in a fixed position.  
And since the elbow it's not much better 

The Veteran also testified that he injured his right shoulder 
in 1967 in parachute jump school, and said that he was 
treated for right shoulder pain in service.  He further 
testified that while he didn't complain at the time, his 
knees took a pounding during these jumps.  He added that he 
had left knee surgery in 2008.  

VA and private medical records (including C&P examinations) 
confirm that the Veteran has degenerative changes to the 
right shoulder.  Private medical records dated in August 2007 
also show treatment for left patellar tendonitis; and, as 
noted above, the Veteran reports that he underwent surgery on 
the left knee in 2008.  

Service treatment records (STRs) contain no record of 
treatment for an injury to the right shoulder, however, DD-
214 confirms that the Veteran participated in "Basic 
Airborne Training" and was awarded a Parachutist Badge.  

In November 2001 the Veteran was accorded a compensation and 
pension (C&P) joints examination.  During the examination he 
complained of chronic weakness in the left upper extremity, 
especially the grip.  The examiner remarked that "the left 
upper extremity functions mainly as an assist for the right 
upper extremity."  It was noted in the assessment that the 
Veteran had some restriction in range of motion of the 
shoulder, most likely secondary to decreased use of the upper 
extremity.  

Review of the record reveals that the Veteran's left elbow 
disability is already service-connected under the elbow 
replacement provisions of Diagnostic Code 5052, and under the 
paralysis of the ulnar nerve provisions of Diagnostic Code 
8516, which involves consideration as to whether there is 
"griffin claw" deformity due to flexor contraction of ring 
and little fingers; atrophy; loss of extension of ring and 
little fingers; inability to adduct the thumb; and weakened 
wrist flexion.  Accordingly, the Veteran's complaints of 
"chronic weakness in the left upper extremity, especially 
the grip" and examination findings of "atrophy in the ulnar 
innervated hand muscles secondary to his ulnar nerve injury" 
are already evaluated under Diagnostic Code 8516.  In any 
event, the Board notes that the Veteran has not filed a claim 
for an increased rating for his service-connected left elbow 
disability; rather, his appeal is for service connection for 
a left shoulder condition and left hand arthritis.  
Unfortunately, while the examiner advised of "deceased use 
of the [left] upper extremity" it is unclear whether there 
is a left shoulder disability and/or left hand arthritis.  
Remand for a new C&P examination with opinion is thus 
warranted.  38 C.F.R. § 3.327.

In addition, the Board finds the Veteran's allegation of 
stress to his knees from parachute jumps to be consistent 
with the circumstances of his service.  38 C.F.R. § 3.303(a).  
The Board further notes the Veteran's allegation that his 
right shoulder and right hand disorders are secondary to his 
service-connected left upper extremity disabilities.  
However, there is insufficient competent medical evidence on 
file to establish a nexus between service event and a current 
shoulder, knee, or hand disorder.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (holding that the Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment).  In accordance 
with McLendon, and in compliance with 38 C.F.R. § 3.159, the 
issues of service connection for a right shoulder, right 
hand, and bilateral knee disorder must therefore be remanded 
for a VA examination and opinion.  McLendon, 20 Vet. App. 79.

In addition to the foregoing, the Veteran testified that he 
received treatment for right shoulder pain around 1971 at 
Fort Campbell, Kentucky.  He also indicated that he had 
undergone surgery on his left hand at Fort Campbell in 1971 
or 1972.  He further testified that he has been treated by VA 
in Tennessee since 1985.  Some of those records are already 
on file.  On remand all VA medical records dating from June 
1986 to February 1998 should be requested and associated with 
the claims file.  38 C.F.R. § 3.159(d)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  A request should also be made for 
all VA treatment records dating from October 2006.  Id.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request and associate with the claims 
file all VA medical records pertaining to 
the Veteran from Fort Campbell, Kentucky, 
dating from February 1969 to December 1972.  
If no such records exist, that fact should 
be noted in the claims file.  

2.  Request and associate with the claims 
file all Tennessee VA treatment records 
pertaining to the Veteran dating from June 
12, 1986, to February 7, 1998; and from 
October 24, 2006.  If no such records 
exist, that fact should be noted in the 
claims file.  Also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of this 
remand provided that the necessary 
authorization forms are completed.  

3.  After completion of step 1, schedule 
the Veteran for an examination regarding 
his claim for service connection for PTSD.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examiner must acknowledge in the ensuing 
report that the claims file was reviewed.  
All indicated tests should be performed, 
and all findings reported in detail.  If a 
diagnosis of PTSD is made, the examiner 
must offer an opinion as to whether there 
is at least a 50 percent probability or 
greater that such disorder began during the 
Veteran's military service or is related to 
any incident thereof, including stressors 
related to his combat.  In this regard the 
examiner should note that the Veteran is a 
highly decorated Vietnam combat Veteran 
and, as such, his allegations of combat 
stressors are credible.  38 C.F.R. 
§ 3.304(f)(1).

If another psychiatric diagnosis is 
appropriate, the examiner must opine as to 
whether said disorder is at least as likely 
as not (a probability of 50 percent or 
greater) related to service or to a 
service-connected disability (either 
directly or on an aggravation basis).  

A rationale for all opinions proffered 
should be set forth in the report provided.

4.  After completion of step 1, schedule 
the Veteran for an appropriate examination 
regarding his claims for service connection 
for right shoulder impingement and 
acromioclavicular degeneration (claimed as 
right shoulder arthritis and bursitis); 
left shoulder condition; bilateral hand 
arthritis; and bilateral knee arthritis.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examiner must acknowledge in the ensuing 
report that the claims file was reviewed.  
The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a right 
shoulder arthritis and/or bursitis 
disorder, a left shoulder condition, a 
right hand arthritis disorder, a left hand 
arthritis disorder, a left knee arthritis 
disorder, and/or a right knee arthritis 
disorder, if found, was incurred during 
active military service.  The examiner 
should consider the Veteran's credible 
testimony that he performed parachute jumps 
and carried a heavy rucksack and weapons in 
Vietnam.  

If the examiner determines that a right 
shoulder arthritis and/or bursitis 
disorder, a left shoulder condition, a 
right hand arthritis disorder, and/or a 
left hand arthritis disorder was not 
incurred in-service, the examiner MUST 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
nonservice-connected right shoulder 
arthritis and/or bursitis disorder, left 
shoulder arthritis disorder, right hand 
arthritis disorder, and/or left hand 
arthritis disorder is at least as likely as 
not caused by his service-connected left 
elbow disability.  

If the examiner finds that the Veteran's 
nonservice-connected right shoulder 
arthritis and/or bursitis disorder, left 
shoulder disorder, right hand arthritis 
disorder, and/or left hand arthritis 
disorder was not caused by or due to his 
service-connected left elbow disability, 
then the examiner must opine, with regard 
to said nonservice-connected disorder, as 
to whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that said nonservice-connected 
disorder is aggravated (i.e., permanently 
worsened) by the Veteran's service-
connected left elbow disability.  

A rationale for all opinions proffered 
should be set forth in the report provided.

5.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

